Name: Council Decision 2006/475/CFSP of 12 June 2006 concerning the conclusion of the Agreement between the European Union and the Gabonese Republic on the status of the European Union-led forces in the Gabonese Republic
 Type: Decision
 Subject Matter: EU institutions and European civil service;  defence;  European construction;  Africa;  international affairs
 Date Published: 2007-03-16; 2006-07-08

 8.7.2006 EN Official Journal of the European Union L 187/42 COUNCIL DECISION 2006/475/CFSP of 12 June 2006 concerning the conclusion of the Agreement between the European Union and the Gabonese Republic on the status of the European Union-led forces in the Gabonese Republic THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 24 thereof, Having regard to the recommendation from the Presidency, Whereas: (1) On 25 April 2006, the United Nations Security Council adopted Resolution 1671 (2006), authorising the temporary deployment of a European Union force (EUFOR RD Congo) to support MONUC during the period encompassing the elections in the Democratic Republic of the Congo. The United Nations Security Council further requested all United Nations Member States, in particular those in the vicinity of the Democratic Republic of the Congo, to provide all necessary support to facilitate the swift deployment of EUFOR RD Congo and, in particular, to ensure the free, unhindered and expeditious movement to the Democratic Republic of the Congo of its personnel, as well as equipment, provisions, supplies and other goods, including vehicles and spare parts, which are for its exclusive and official use. (2) On 27 April 2006, the Council adopted Joint Action 2006/319/CFSP on the European Union military operation in support of the United Nations Organisation Mission in the Democratic Republic of the Congo (MONUC) during the election process (1) (Operation EUFOR RD Congo). (3) Following a request by the Secretary-General/High Representative (SG/HR) of 27 April 2006, the Government of the Gabonese Republic in a letter of 18 May 2006 stated its agreement to the stationing of European Union-led forces on the territory of the Gabonese Republic for the purposes of the operation. (4) Following authorisation by the Council on 23 May 2005, in accordance with Article 24 of the Treaty on European Union, the Presidency, assisted by the SG/HR, negotiated an Agreement between the European Union and the Gabonese Republic on the status of the European Union-led forces in the Gabonese Republic. (5) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Union and the Gabonese Republic on the status of the European Union-led forces in the Gabonese Republic is hereby approved on behalf of the European Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person empowered to sign the Agreement in order to bind the European Union. Article 3 This Decision shall take effect on the day of its adoption. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 12 June 2006. For the Council The President J. PRÃ LL (1) OJ L 116, 29.4.2006, p. 98.